152 S.E.2d 99 (1967)
269 N.C. 184
STATE
v.
Warren F. ARSAD.
No. 680.
Supreme Court of North Carolina.
January 20, 1967.
*101 T. W. Bruton, Atty. Gen., Harry W. McGalliard, Deputy Atty. Gen., for the State.
Arthur L. Lane, Fayetteville, for defendant appellant.
HIGGINS, Justice.
The objection to the consolidation of the three cases for trial is not sustained. The felonious entry into the McPhail home, the kidnapping of Marie McPhail, and the forcible taking of the white Ford Fairlane in which the perpetrators attempted to make their getaway were so connected and tied together as to make the three offenses one continuous criminal episode. The evidence of the whole affair is pertinent and necessary to establish the identity of the appellant as one of the guilty parties. The three charges were properly consolidated and tried together. G.S. § 15-152; State v. Bryant, 250 N.C. 113, 108 S.E.2d 128; State v. Combs, 200 N.C. 671, 158 S.E 252. Objection based on the consolidation is without merit.
*102 The objections to the admission and exclusion of evidence were properly overruled. The separate facts and circumstances tie in, fit, and complement each other. The several incidents taken together furnish ample proof the appellant was the tall man involved. The evidence of Marie McPhail makes out a case against the short and the tall perpetrators. The disguises prevented her from identifying them as Jones and Arsad. The State, therefore, offered proof of the many related facts and circumstances to establish their identity.
Arsad and Jones were members of the Marine Corps. They possessed clothing, disguises, guns, and ammunition when they left Lejeune in the afternoon of November 6. The guns and equipment were the property of the Marine Corps. Sgt. Burford gave detailed descriptions of these items and specifically identified them at the trial. His testimony discloses that Arsad and Jones possessed this equipment, including the disguises, when they left the witness near the McPhail home shortly before 8:00 p. m. on November 6. These men instructed the witness to wait an hour and if they failed to return he was to go back to camp without them. The meeting failed as a result of their arrest. The officers took the disguises, gloves, arms, and ammunition from Jones and Arsad at the time of the arrest. These articles were produced in court with the information that they were taken from the possession of Jones and Arsad.
The sum total of the circumstances clearly implicate the appellant. Properly admissible are all circumstances which cast a direct, though feeble light on the ultimate facts in issue (guilt and identity). State v. Stone, 240 N.C. 606, 83 S.E.2d 543; State v. Payne, 213 N.C. 719, 197 S.E. 573; State v. Lawrence, 196 N.C. 562, 146 S.E. 395; State v. Brantley, 84 N.C. 766. The circumstances which Judge Carr permitted the State to introduce in evidence were properly admissible Together they make out a case for the jury. State v. Roux, 266 N.C. 555, 146 S.E.2d 654; State v. Bogan, 266 N.C. 99, 145 S.E.2d 374; State v. Stephens, 244 N.C. 380, 93 S.E.2d 431.
The defendant has brought forward 26 exceptions to the charge. In some instances the objection is taken to half a page or more; and frequently a single exception includes instructions addressed to separate and distinct legal aspects of the crimes charged. Such exceptions are broadside. Many others fail to point up any specific instructions deemed objectionable. These likewise are broadside. Nevertheless, as is not unusual in grave cases, we have reviewed the charge. The instructions given to the jury were clear, full, and in accordance with approved appellate procedure.
No error.